Citation Nr: 0012141	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-00 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the right upper 
extremity and right lower extremity as a result of surgical 
treatment by the Department of Veterans Affairs in March 
1983.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1954.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDING OF FACT

There is no medical evidence that VA cervical spine surgery 
in March 1983 resulted in any additional disability.


CONCLUSION OF LAW

A claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the right 
upper extremity and right lower extremity as a result of VA 
surgical treatment is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code § 1151, provides that, where a 
veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).  Therefore, as the veteran filed his claim 
prior to October 1, 1997, the only issue before the Board at 
this time is whether he has suffered additional disability as 
a result of VA surgical treatment in March 1983.

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or injury or 
aggravation of an existing disease or injury suffered as a 
result of VA surgical treatment, the following considerations 
will apply:  

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith; and 

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of the VA surgical treatment.

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony, because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460, 464 (1999).  

In the instant case, the veteran underwent cervical spine 
surgery at a VA medical center in March 1983.  He has stated 
that, since the surgery, he has had numbness and weakness of 
his right arm and right leg, which, he alleges, are results 
of the VA surgery.

VA medical treatment records disclose that, in March 1983, on 
admission to a VA medical facility, the veteran gave a 
history of progressive weakness of both arms, with mild 
numbness for two weeks, and progression of weakness of both 
lower extremities to the point that he could not walk and 
tended to fall to the right.  A myelogram revealed very 
significant stenosis at C4-5, which a neurosurgeon thought 
was related to cervical spondylosis.  On the second hospital 
day, the veteran's weakness of the lower extremities was much 
worse.  An anterior cervical diskectomy was performed at 
three levels.  Postoperatively, the veteran had marked 
improvement in strength of both the upper and lower 
extremities, although the wrist extensors were still 
affected.  He then underwent a rehabilitation program and, at 
hospital discharge in late April 1983, his general strength 
had improved considerably.  

In August 1997, the veteran asserted a claim for compensation 
under 38 U.S.C.A. § 1151.  He stated at that time that, ever 
since the VA surgery in 1983, he had numbness in the right 
arm and right leg, walked with a severe limp, and had to use 
a cane for support.  

In support of his claim, the veteran submitted lay statements 
by three persons who said that he had had no difficulty in 
walking until after the operation in 1983.  He also submitted 
a lay statement by F.E.H., Jr., who stated that he took the 
veteran to a VA hospital in March 1983 after the veteran 
"started walking lame."  

At a VA neurosurgery clinic in November 1995, it was noted 
that, following the 1983 VA surgery, the veteran did very 
well until about a year earlier, when he started to notice 
right hand and leg weakness and numbness.

In January 1997, a private neurosurgeon reported that a CT 
(computerized tomography) scan showed narrowing at C6-7, with 
congenital spinal canal narrowing. 

A VA neurosurgeon, who reviewed the veteran's medical records 
and examined him, reported in May 1998 that:  Prior to 
surgery in March 1983, the veteran's cervical disc problem 
was an element of cervical spondylosis, which is a diffuse 
degenerative disease of the spine, with some disc herniation; 
the surgery substantially relieved the veteran's symptoms of 
weakness in the upper and lower extremities; the disc 
abnormality which the veteran had was only a component of 
cervical spondylosis; a disc operation is effective to remove 
the component of spinal cord compression but is not effective 
in dealing with the overall disease process affecting the 
cervical spine.  The physician reported that the veteran's 
worsening of symptoms, which began sometime in 1994, was 
strongly assumed to be a natural progression of the disorder 
and certainly not associated with the 1983 diskectomy.  The 
examiner stated that, on examination, the veteran had a 
cervical myelopathy which was mainly characterized by 
spasticity in the lower extremities, without weakness, which 
was not a consequence of surgery in 1983 but rather was a 
consequence of the continued evolution of the veteran's 
cervical spondylosis.  

The question of whether VA cervical spine surgery in 1983 
caused additional disability of the right upper extremity and 
right lower extremity is, the Board finds, a question of 
medical causation.  The veteran's compensation claim is not 
well grounded, because there is no medical evidence of record 
that the March 1983 surgery resulted in any additional 
disability.  Jones.  Statements by the veteran and other 
laypersons do not serve to make the claim well grounded, as 
they are not qualified to offer an opinion on a question of 
medical causation.  Espiritu.  

The Board recognizes that the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 is being disposed of in 
a manner which differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically address 
the question of whether a claim is well grounded but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded claim analysis."  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability of the right upper extremity and 
right lower extremity as a result of VA surgical treatment.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the right upper extremity and right 
lower extremity as a result of surgical treatment by the 
Department of Veterans Affairs in March 1983 is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

